 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1020 
In the House of Representatives, U. S.,

January 27, 2010
 
RESOLUTION 
Honoring the 95th anniversary of the signing of the Rocky Mountain National Park Act. 
 
 
Whereas, on January 26, 1915, President Woodrow Wilson signed the Rocky Mountain National Park Act to establish Rocky Mountain National Park (RMNP) in the State of Colorado; 
Whereas, years ago, the foresight of so many Coloradans to set aside and conserve RMNP benefits so many of us today; 
Whereas, the fragile alpine tundra encompasses one-third of RMNP and is one of the largest examples of alpine tundra ecosystems preserved in the National Park System in the lower 48 States; 
Whereas, RMNP remains a place for visitors to enjoy the Rocky Mountain West by hiking, backpacking, climbing, biking, picnicking, wildlife viewing, snowshoeing, cross-country skiing, and horseback riding; 
Whereas, the National Park Service provides unique outdoor educational opportunities within RMNP and teaches visitors about the diverse park ecosystem, environmental stewardship, wilderness areas, and the principles of Leave No Trace so our recreational areas can be enjoyed by everyone; 
Whereas, RMNP is the highest national park in the United States with at least 60 mountains higher than 12,000 feet including the highest summit, Longs Peak, at 14,259 feet; 
Whereas, the Continental Divide runs through RMNP and the park contains the headwaters of several river systems including the Colorado River; 
Whereas, RMNP is consistently one of the top 10 visited national parks in the United States with approximately 3 million visitors every year; 
Whereas, on March 30, 2009, 249,339 acres of RMNP's total 265,770 acres was designated as Wilderness Area, thereby conferring the highest level of conservation protection for Federal lands to protect the park's majestic terrain from future development; and 
Whereas this designation marks the culmination of decades of work by many committed stakeholders, from the local communities to the Federal Government: Now, therefore, be it  
 
That the House of Representatives honors the 95th anniversary of the signing of the Rocky Mountain National Park Act and commends the National Park Service and so many Coloradans for their dedication to preserving this region of the Southern Rocky Mountains for future generations to come. 
 
Lorraine C. Miller,Clerk.
